Citation Nr: 0825525	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision in which the RO 
denied service connection for PTSD, claimed as due to in-
service sexual trauma.  The veteran requested a 
reconsideration of the denial in November 2002, stating that 
veterans were sexually assaulted in the military.  The 
veteran also submitted and identified additional private and 
VA medical records, which were associated with the claims 
file.  In response to the veteran's request for 
reconsideration, the RO confirmed and continued the denial of 
service connection for PTSD based on sexual trauma in a 
February 2004 rating decision.  The veteran filed a notice of 
disagreement (NOD) in December 2004, and the RO issued a 
statement of the case (SOC) in June 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005.

In December 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, to 
afford the veteran a Board hearing at the RO.  In May 2008, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the veteran has been diagnosed with service-related 
PTSD, she did not engage in combat with the enemy, there are 
no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s), and the record does not present a basis for any 
further development in this regard..




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2002 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
PTSD, including the requisite notice under 38 C.F.R. § 
3.304(f)(3) for PTSD claims based on in-service personal 
assault, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  A March 2003 letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA. Following the  February 2004 rating decision 
reflecting  reconsideration of the claim, a  March 2006 
letter provided the veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the March 2006 post-rating letter, and 
opportunity for the veteran to respond, the  December 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, although this notice post-dates the rating actions on 
appeal, the veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
private medical records and VA outpatient treatment records.  
Also of record and considered in connection with the appeal 
is the transcript of the veteran's Board hearing as well as 
various written statements provided by the veteran and by her 
representative and physicians, on her behalf.  

The Board also notes that no further RO action on the claim 
for service connection for PTSD, prior to appellate 
consideration of the claim, is needed. In this regard, in  
October 2007correspondence, the veteran indicated that she 
was receiving treatment from Dr. G.-A. at the Manhattan VA 
Medical Center (VAMC) and that she was submitting a report 
from Dr. G.-A.  The August 2007 letter from Dr. G.-A. 
reflects that he has been treating the veteran since May 2007 
and that he has diagnosed her with PTSD secondary to military 
sexual trauma.  This evidence suggests there may be 
outstanding medical records from the Manhattan VAMC.

However,  the Board observes that such outstanding medical 
records would only confirm the veteran's diagnosis of PTSD, a 
matter that is not in question.  Rather, as discussed below, 
the claim for service connection for PTSD is being denied 
because there is no credible evidence that any claimed in-
service stressor(s) occurred, and post-service treatment 
records cannot corroborate the occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f) (2007).  Hence, as any such outstanding 
records would not change the outcome of this appeal, further 
remand to attempt to obtain any such records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Effective March 7, 2002, 38 C.F.R. § 3.304(f) was 
amended with respect to claims based on personal assault.  
See 67 Fed Reg. 10330-10332 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f)(3) (2007).

The veteran has been diagnosed with service-related PTSD, as 
reflected,  for example, in April 2003 and August 2007 
letters from VA psychiatrists.  These diagnoses 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that any claimed in-service stressor(s) actually occurred-
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and her alleged stressor is combat-
related, then her lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 3.304(f)(1) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates her testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran does not contend, nor do her service records 
reflect, that she engaged in combat or that her claimed 
stressors are combat-related.  Thus, corroboration of the 
occurrence of (a) claimed in-service stressor(s) is required.

During a December 1972 VA psychiatric examination, the 
veteran stated that she was beaten up in Fort Sam Houston by 
two women in her unit because she would not participate in 
lesbian activities.

In a December 1975 sworn statement, provided in support of 
her attempt to maintain service connection for anxiety 
neurosis with depressive features, the veteran stated that in 
November 1971 while assigned to Fort Sam Houston she was 
sexually attacked by two of her roommates, whose names were 
[redacted] (or [redacted]) and [redacted], and apparently lesbians.  She 
stated that she reported the incident to her superiors, who 
paid no attention to her and tried to hide everything.  She 
added that, upon her return from leave, she went to see the 
post psychiatrist because she felt that she was getting near 
a nervous breakdown.  She stated that she was then assigned 
to new quarters and under the orders of a new male sergeant, 
who sexually attacked her after a few days.  She stated that 
these incidents made her think for the first time of suicide 
and that she told her superiors that she would kill herself 
if she was not discharged.  She added that she relayed the 
above to the psychiatrist.  She also stated that the 
psychiatrist had misinterpreted her when he wrote that she 
had tried to commit suicide prior to service, and added that 
she had never been treated or hospitalized due to an 
emotional problem.  

In various written statements, also provided in support of 
her attempt to maintain service connection for anxiety 
neurosis, friends, neighbors and other acquaintances of the 
veteran related how her behavior was different after service.

In her response to the PTSD questionnaire, the veteran stated 
that the incident took placed in Fort McClellan a week before 
she had to leave for Fort Sam Houston.  She stated that she 
was raped by private [redacted] (or [redacted]) in the barracks on 
Sunday morning, the weekend before leaving Fort McClellan.  
She stated that soon after arriving at Fort Sam Houston she 
took Christmas leave, during which she told her boyfriend 
about the assault and he rejected her.  She stated that she 
never let anyone know about the incident.  She indicated that 
she did not seek any help during the above crisis, except 
from her boyfriend at the time who rejected her.

During her Board hearing, the veteran testified that she was 
sexually assaulted by two of her roommates-[redacted] and [redacted] 
(or [redacted])-on her last day of basic training at Fort 
McClellan.  She indicated that she was assaulted in 
retaliation for cooperating in an earlier investigation 
involving [redacted] and [redacted] (or [redacted]).  She stated that she 
did not tell anyone in the Army about the assault.  
[Parenthetically, the Board notes that, although the veteran 
also testified about a claimed post-service sexual assault at 
a VA medical facility, the RO denied compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, for PTSD due to claimed as 
due to the alleged incidental the VA  medical facility in a 
November 2006 decision, and the veteran has not initiated an 
appeal of that  NOD with that determination.  Accordingly, 
and given the matter over which the Board has jurisdiction, 
in this decision, the Board will focus only on the 
appellant's claimed in-service assaults]  

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition 
that service records may not contain evidence of personal 
assault, and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See 
also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Topic 17, Developing Claims for Service 
Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

The veteran's service medical records contain no mention of 
any sexual assault.  However, a January 1972 mental health 
certificate, completed just prior to her early separation 
from service, reflects that the veteran was referred for 
recently demonstrating a very strong negative and apathetic 
attitude towards the performance of further military duty and 
towards remaining on active duty in the Army, including 
threats to go AWOL if she was not released from the Army.  
The certificate also reflects that the veteran felt very 
nervous and anxious being away from home, that she has a 
significant past civilian history of suicide gestures on 
three occasions, and that she received minimal outpatient 
psychotherapy but no psychiatric hospitalizations.  The 
diagnosis was emotionally immature personality disorder.  
Administrative separation was strongly recommended.  In 
addition, on a subsequent January 1972 report of medical 
history, the veteran reported having, or having had, 
depression or excessive worry, and nervous trouble of some 
sort.

The record shows that the in-service symptoms were attributed 
to a pre-existing psychiatric disorder.  In this regard, 
although service connection for anxiety neurosis with 
depressive features had been granted in a January 1973 rating 
decision, service connection for the disorder was severed in 
a December 1975 rating decision because the disorder pre-
existed service and was not aggravated during service.  The 
Board affirmed the RO's determination in an April 1977 
decision, finding that the evidence showed the pre-service 
existence of the disease, that the veteran was diagnosed with 
a personality disorder in service, and that there was no 
increase in severity in the pre-existing psychiatric 
disorder, by whatever diagnosis.  Thus, the veteran's in-
service symptoms were attributed to an identifiable cause-
namely, a pre-existing psychiatric disorder.  As 
reconsideration of the April 1977 Board denial has not been 
ordered, and no other exception to finality applies, the 
Board's decision-to include the noted findings made 
therein-is  final as to the evidence then of record (to 
include written observations of her friends, neighbors and 
other acquaintances of her behavior changes after service ).  
See 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

Thus, the in-service symptoms cannot now be attributed to 
PTSD.  Moreover, even if lay statements offered in support of 
the veteran's earlier claim could be considered in connection 
with the current claim, the alleged observations were not 
made shortly following the alleged incidents of personal 
assault but over three years later.  Thus, this evidence does 
not constitute the evidence of contemporaneous behavior 
changes contemplated by 38 C.F.R. § 3.304(f).

The January 1972 report of medical history also reflects the 
veteran's reported history of cystitis with urinary symptoms.  
However, a subsequent cytology report later that month 
reflects a normal examination of the cervix, uterus and 
adnexa, as well as a negative cytology examination.

Although the veteran's reported history of cystitis could 
potentially provide a basis for corroborating the occurrence 
of in-service personal assault, the negative cytology 
examination tends to weigh against such corroboration.  
Moreover, as stated in her response to the PTSD 
questionnaire, the veteran did not seek help at the time of 
the alleged sexual assaults.  She only reported the above 
history during her separation examination.  Regardless, the 
examination was negative and the report of that examination 
does not include any indication of prior sexual assault.

The veteran's service personnel records also include no 
mention of any report of sexual assault.  They also do not 
reflect any requests for transfer to another military duty 
reassignment, as alleged  Of note, a January 1972 service 
personnel record reflects that the veteran's conduct and 
efficiency were evaluated as excellent during basic training 
at Fort McClellan from October 28, 1971 to December 3, 1971 
and during her assignment at Fort Sam Houston from December 
4, 1971 to January 27, 1972.  As noted above, she alleged 
that her sexual assault occurred at Fort McClellan at the end 
of basic training just prior to her assignment to Fort Sam 
Houston.  The Board observes that her excellent evaluation at 
Fort Sam Houston tends to weigh against any deterioration in 
work performance, an example of the type of  behavior change 
that could potentially provide a basis for seeking a medical 
opinion to attempt to verify the occurrence of the alleged 
in-service personal assault.  See 38 C.F.R. § 3.304(f).  The 
January 1972 record also shows that the veteran was not 
subject to Courts-Martial actions and did not receive any 
non-judicial punishment.

The veteran's statements and testimony are inconsistent as to 
whether she told anyone in service about the sexual assault.  
In any event, as noted above, the service medical records and 
service personnel records contain no mention of these alleged 
incidents.  Moreover, even when, in  December 1975, the 
veteran  stated  that she had told her superiors, she 
indicated that there would be no record of the incident as 
the superiors tried to cover it up.  Thus, as the veteran's 
stressors involve events that would not be contained in a 
unit history or operational report, they would not be 
verifiable by the Joints Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Research 
of Unit Records (CURR)).  

The Board also observes that, in conjunction with her current 
claim for service connection for PTSD, the veteran has not 
specifically alleged as an in-service stressor being beaten 
up in Fort Sam Houston by two women in her unit (as reported 
during a December 1972 VA psychiatric examination), and of 
being sexually attacked by her male sergeant, as reported in 
her December 1975 statement.  Regardless, the service medical 
records reflect no  complaint of or treatment for any cuts or 
bruises that would corroborate the stressor of being beaten 
and, as discussed above, they do not reflect any indication 
of sexual assault.  Likewise, the service personnel records 
do not contain any mention of the incidents and, as discussed 
above, they do not show any behavior changes, without an 
identifiable cause.  There is also no indication in the 
record that she reported the incidents to her superiors.  
Thus, as the incidents would not be contained in a unit 
history or operational report, the stressors would not be 
verifiable by the JSRRC.

Finally, the Board points out that, while the veteran 
submitted lay statements in support of an earlier claim for 
service connection for other psychiatric disability, she has 
not  submitted any objective evidence to verify the 
occurrence of any claimed in-service stressor(s) underlying 
her claim for service connection for PTSD. 

In short, the evidence currently associated with the claims 
file, to include service records,  does not verify the 
occurrence of any claimed in-service stressors of the 
veteran's alleged stressors; the veteran has not furnished or 
identified any existing, corroborating evidence; and the 
record presents no basis for further RO action to attempt to 
independently verify the occurrence of any alleged in-service 
stressor.  

As there is no credible evidence that any claimed in-service 
stressor(s) occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, on these facts, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


